Citation Nr: 0530681	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  00-04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for paronychia of the 
left fourth finger.

3.  Entitlement to service connection for paronychia of the 
right thumb.

4.  Entitlement to service connection for cellulitis of the 
left leg.

5.  Entitlement to an initial compensable evaluation for a 
scar on the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February to August 
1958 and from October 1958 to November 1964.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Houston, 
Texas, Department of Veterans' Affairs (VA), Regional Office 
(RO), which denied service connection for bilateral hearing 
loss, paronychia of the left fourth finger and the right 
thumb, and cellulitis of the left leg, and which granted 
service connection for a scar of the right ear, assigning it 
a noncompensable evaluation.  This case was remanded by the 
Board in March 2001 and August 2003 for additional 
development.  This case has been transferred to the 
jurisdiction of the Seattle RO.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is not related to 
his period of service.

2.  The veteran does not have chronic paronychia of the left 
fourth finger related to his period of service.

3.  The veteran does not have chronic paronychia of the right 
thumb related to his period of service.

4.  The veteran does not have chronic cellulitis residuals of 
the left leg related to his period of service.

5.  The veteran's right ear scar is manifested by a slightly 
thickened, barely visible, nontender and painless scar.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and a sensorineural hearing loss disability may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2005).

2.  Chronic paronychia of the left fourth finger was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).

3.  Chronic paronychia of the right thumb was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

4.  Chronic cellulitis of the left leg was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

5.  The criteria for a compensable evaluation for the right 
ear scar have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. § 3.321, Part 4, including 
§§ 4.1, 4.2, 4.7, 4.31, Diagnostic Code (DC) 7800 (2000 & 
2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The CAVC decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13. 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision in a claim for VA benefits.  

In the present case, the veteran filed substantially complete 
claims in October 1998.  A rating action was issued in May 
1999 which denied service connection for a bilateral hearing 
loss, paronychia of the left fourth finger and the right 
thumb, and cellulitis of the left leg, and which granted 
service connection for a right ear scar (assigned a 
noncompensable evaluation).  After this rating action was 
issued, the veteran was sent VCAA correspondence in April and 
June 2004.  These letters told him what information and 
evidence was needed to substantiate his claims.  He was told 
what information and evidence he should submit and what 
evidence and information VA would obtain in his behalf.  He 
was told to submit any evidence relevant to his claims.  He 
was also sent a Supplemental statement of the case (SSOC) in 
November 2004 which included 38 C.F.R. § 3.159, the 
regulation that implemented the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least three different occasions (see above).  He 
submitted relevant private treatment records and VA obtained 
the VA records referred to by the veteran.  Furthermore, he 
was afforded a VA examination.  Therefore, it is found that 
the veteran was aware of the evidence and information that 
was needed to substantiate his claims; moreover, VA obtained 
those records that were available in relationship to the 
claims.  In addition, the claims were readjudicated following 
the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

Applicable laws and regulations

Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2005).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).



Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

The rating criteria for skin disorders were amended effective 
August 30, 2002, during the pendency of this appeal.  The 
veteran was afforded notice of these changes in a November 
2004 SSOC.  Therefore, the Board may proceed with a decision 
on the merits of the claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

Under the old rating criteria, a 10 percent evaluation is 
warranted for moderate disfiguring scars of the head, face, 
and neck.   38 C.F.R. Part 4, DC 7800.

Under the revised rating criteria, a 10 percent evaluation is 
warranted when there is one characteristic of disfigurement.    

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are:  

*	Scar 5 or more inches (13 or more cm.) in length.  
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.  Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).  
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.).  
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).  
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  


Factual background and analysis

A. Service connection 

Bilateral hearing loss

The veteran's service medical records do not show any 
complaints of or treatment for a hearing loss.  His January 
1958 National Guard enlistment examination and the July 1958 
separation examination noted this his hearing was within 
normal limits.  On June 18, 1959, he was issued ear plugs.  
The October 1958 enlistment examination, the June 1961 re-
enlistment examination, and the October 1964 separation 
examination also noted that his hearing was within normal 
limits.

The veteran was examined by VA in February 1999.  He stated 
that he had not been given ear protection in service.  He 
also noted significant post-service noise exposure.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
35
LEFT
20
20
25
25
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 in the left ear.  The 
diagnosis was mild hearing loss on the right and moderate 
loss on the left.

Another VA examination was conducted in May 2004.  He 
indicated that he had trouble hearing in all situations.  He 
was noted to have had in-service and post-service noise 
exposure.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
55
60
LEFT
45
50
45
45
55

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner then stated that 

After review of the C-file I feel it is not likely 
the military noise exposure contributed to 
identified hearing loss.  I base this opinion on 
the following:
1.  The separation audio in [the veteran's] medical 
records date 10/30/64 indicated normal hearing in 
both ears.  This is consistent with the re-
enlistment audio of 6/7/61.  As his enlistment 
audio of 10/29/58 did not have any reliable hearing 
information, initial hearing cannot be confirmed.
2.  A hearing loss was identified in a C&P test 
completed in Texas on 2/25/99 with the results 
indicating a mild HL in the right ear and a 
moderate HF SNHL in the left.  As [the veteran] had 
long since retired from the military and reports 
firearm use as well as occupational noise exposure, 
it is impossible to determine if this was from 
military.

The veteran submitted a statement from a private physician 
dated March 8, 2005, which noted the veteran's bilateral 
hearing loss.  The examiner opined that "[t]his hearing loss 
may have started during his military service."

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a bilateral 
hearing loss has not been established.  While the veteran has 
a current hearing loss, there is no indication in the record 
that it was present in service or that it had manifested to a 
compensable degree within one year of his separation.  The 
service medical records were negative for a hearing loss and 
his current loss was not diagnosed until 1999, some 35 years 
after his discharge.  Significantly, the VA examination 
performed in May 2004 found that the veteran's current 
hearing loss was not related to his military service.  This 
opinion was based  upon a thorough review of the claims 
folder, to include the service medical records.  The Board 
notes that the veteran had submitted a March 2005 statement 
from his private physician who had stated that the veteran's 
hearing loss "may" have started in his military service.  
However, the use of equivocal language such as "possible" 
makes a statement by an examiner speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6, (1993) (doctor's statement framed in 
terms such as "could have been" is not probative; Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by a physician is too speculative).  As a 
consequence, the May 2005 statement is too speculative in 
nature and is thus of little probative value, unlike the VA 
examination which is unequivocal in its opinion that it is 
unlikely that the veteran's hearing loss is related to his 
miliary service.  Therefore, entitlement to service 
connection for a bilateral hearing loss cannot be granted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral hearing loss.




Paronychia of the left fourth finger and the right thumb

The veteran's service medical records show that from July 27 
to August 1, 1960, the veteran was hospitalized for the 
treatment of an infection along the nail bed of the left 
fourth finger.  He was a nail-biter and he had apparently 
bitten off too much, resulting in an abscess.  The paronychia 
of the finger was swollen and tender; movement was normal but 
painful.  A wedge excision was performed.  The re-enlistment 
examination of June 1961 and the separation examination of 
October 1964 were negative for any complaints concerning this 
finger.

In September 1963, the veteran underwent surgical treatment 
for a severe paronychia of the right thumb.  By October 1, 
this was noted to be healing nicely.  The October 1964 
separation examination was negative for any further 
complaints about this finger.

The veteran was afforded a VA examination in May 2004.  He 
denied having any trouble with either the left fourth finger 
or the right thumb.  The objective examination found no 
evidence of any scars or lesions on either finger.  The nails 
were healthy and the hands did not appear to be permanently 
affected.  The diagnoses were status post paronychia of the 
left ring finger, well healed, without any visible lesions 
and right thumb with no evidence of any lesion, well healed.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for chronic paronychia 
of the left fourth finger and the right thumb is not 
warranted.  While these conditions were treated in service, 
there is no indication that that treatment manifested the 
onset of chronic disabilities.  Rather, the evidence supports 
a finding that the conditions treated in service had resolved 
by his discharge without any residual disability.  
Significantly, the October 1964 separation examination had 
noted no residuals.  Moreover, the May 2004 VA examination 
found no chronic disorder of either the left fourth finger or 
the right thumb.  In addition, the veteran himself had denied 
having any difficulty with either finger.  Therefore, it 
cannot be found that the veteran developed chronic disorders 
of either finger due to the paronychia that was treated in 
service.  As a consequence, service connection for chronic 
disorders of the left fourth finger and the right thumb is 
not justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for service 
connection for paronychia of the left fourth finger and the 
right thumb.

Cellulitis of the left leg

The veteran's service medical records indicate that on 
October 28, 1960, he was seen for a left leg infected 
abrasion with cellulitis.  The following day, a slight 
improvement was noted. By October 30, there was considerable 
improvement.  There was no further mention of any treatment 
for cellulitis during the remainder of his service.  The 
October 1964 separation examination was negative for any 
mention of any cellulitis residuals.

The veteran was afforded a VA examination in March 1999.  
This examination was based solely on information provided by 
the veteran, who was noted to be a poor historian.  He stated 
that in 1958 or 1959, he had developed pain along the 
anterior aspect of the tibial shaft.  He was given medication 
and it resolved.  The diagnosis had been cellulitis.  The 
objective examination showed no residuals of cellulitis or 
any other abnormality of the left lower extremity.  The 
diagnosis was history of cellulitis of the left lower 
extremity in service without detectable residuals.

VA re-examined the veteran in May 2004.  There was no 
evidence of lesions, as well as no swelling or edema of the 
lower extremities.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for cellulitis of the 
left leg has not been established.  While there is evidence 
that the veteran was treated for this condition in October 
1960, the evidence suggests that this condition had resolved 
by his discharge without causing any residual chronic 
disability.  The objective evidence notes that his October 
1964 separation was normal.  There was no evidence of record 
showing any treatment for cellulitis since his discharge from 
service.  Finally, the March 1999 and May 2004 VA 
examinations had not identified any residuals of the left leg 
cellulitis that had been treated in service.  Therefore, it 
is found that there is no current chronic disability for 
which service connection could be awarded.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for left leg cellulitis.

B.  Increased evaluation for a scar of the right ear

The relevant evidence of record indicates that the veteran 
suffered a laceration to the right ear, which was sutured.  
There were no further complaints or treatment in service.  

The veteran was examined by VA in March 1999.  No complaints 
were made concerning this scar.

Another VA examination was conducted in July 2002.  He stated 
that the right ear scar feels irritated most of the time.  It 
was asymptomatic at the time of the examination.  There was a 
one centimeter, slightly thickened, barely visible, 
nontender, non-painful scar on  the tip of the external ear.  
When viewed from the front, the right ear appeared slightly 
more prominent laterally than the left ear; the examiner 
noted, however, that it was not outside the range of normal 
asymmetry.

After carefully reviewing the evidence of record, it is found 
that a compensable evaluation under the old rating criteria 
from October 26, 1998 (the date of the claim) to August 29, 
2002 (the effective date of the change in the rating 
criteria), for the veteran's right ear scar is not warranted.  
The evidence does not suggest that during this time period, 
the veteran's scar was moderately disfiguring.  There is no 
objective evidence from this time frame that would support a 
10 percent disability evaluation.  There is also no 
indication that after August 30, 2002 a 10 percent evaluation 
is warranted under either the old or the new rating criteria.  
Again, there is no indication that the scar is moderately 
disfiguring.  While his right ear is slightly more prominent 
than the left, it was within the normal range of asymmetry.  
Moreover,  the examiner in July 2002 had stated that the scar 
was no more than slightly disfiguring.  There is also no 
suggestion that there is at least one characteristic of 
disfigurement present.  The scar is only one centimeter in 
length; it was nontender and painless, and was barely 
visible.  The scar was not elevated or adherent to underlying 
tissue, and the skin was not hypo- or hyper-pigmented in an 
area exceeding 39 sq. centimeters.  While the scar was 
slightly thickened, there was no indication that it was 
irregular, atrophic, shiny, or scaly in an area exceeding 39 
sq. centimeters.  Nor was the skin indurated and inflexible.  
Therefore, it is found that a compensable evaluation under 
either the old or the new rating criteria has not been 
established.

According to 38 C.F.R. § 3.321(b)(1) (2005), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of an 
extraschedular evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the right ear scar.


ORDER

Entitlement to service connection for a bilateral hearing 
loss is denied.

Entitlement to service connection for paronychia of the left 
fourth finger is denied.

Entitlement to service connection for paronychia of the right 
thumb is denied.



Entitlement to service connection for cellulitis of the left 
leg is denied.

Entitlement to an initial compensable evaluation for a scar 
on the right ear is denied.




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


